Schettino, J. A. D.
Appeal is from a judgment of the County Court in favor of the petitioner awarding him compensation for a heart attack. The Deputy Director, Division of Workmen’s Compensation had similarly found in favor of petitioner.
*569In his petition, petitioner stated that in the course of delivering an address to a P. T. A. sponsored dinner meeting, heat, exertion and emotion caused a heart attack. The respondent contends that petitioner’s disability was not caused by a compensable “accident.”
The case was tried before the Deputy Director prior to the decision of the Supreme Court in Ciuba, v. Irvington Varnish & Insulator Co., 27 N. J. 127 (1958). Consequently it was presented to the Deputy on the theory of the “unusual strain or exertion” heart case rule which was understood to be the law prior to Chiba. The Deputy Director found that petitioner had been speaking at the meeting in an atmosphere charged with antagonism; that at the time and place petitioner was “subjected to unusual and abnormal excitement and nervous tension in a very warm room,” and that the coronary attack constituted an accident arising out of and in the course of his employment. Thus, even under the strict heart rule then followed, the Deputy Director found that the petitioner was entitled to compensation.
The appeal was heard in the County Court after the Supreme Court had decided Chiba. The county judge agreed with the findings of the Deputy Director as to the circumstances that existed at the time of the speech, and that there had been strain, but he did not agree that the strain was “unusual” because he felt it was strain to which petitioner was accustomed. Nevertheless, he held that as unusual strain was no longer necessary under Ciuba, petitioner was entitled to recover.
On this appeal appellant argues that petitioner’s heart attack was not an accident arising out of and in the course of petitioner’s employment. Petitioner, in addition to countering this argument of appellant, contends that the appeal should be dismissed on the ground that appellant has failed to make the deposit for the costs of the appeal required by R. R. 1:2-10, R. R. 2:2 — 5.
*570We first consider petitioner’s argument that the appeal should he dismissed on the ground that appellant failed to make the deposit for the costs of appeal. R. R. 1:2-10 makes an exception “that no deposit for costs shall he required where an appeal is taken by the State or any political subdivision thereof or an officer or agency of the State or any political subdivision thereof or by direction of any of the Principal Departments of the State * * *.” We hold that defendant Board of Education comes within the exception and therefore did not need to make the deposit.
We next consider whether petitioner’s heart attack was an accident arising out of and in the course of his employment. This is primarily a factual question in which case it is our duty to weigh independently the evidence and determine whether plaintiff has sustained the burden of proof, giving due regard to the Deputy Director’s opportunity to judge the credibility of the witnesses. Yeomans v. Jersey City, 27 N. J. 496 (1958).
It is, of course, a fundamental proposition that “an injury suffered during the course of work does not per se entitle one to the benefits of the Workmen’s Compensation Act * * Henderson v. Celanese Corp., 16 N. J. 208, 212 (1954). Moreover, the presumption exists “that injury from heart disease is the result of natural physiological causes, and the onus remains upon the petitioner to show by a preponderance of the probabilities that his employment was a contributing cause of the injury.” Yeomans, supra (27 N. J. at page 509). See also Ciuba (27 N. J. at page 138).
In Giuba Mr. Justice Heher stated (27 N. J. at paqes 134-35) :
“An ‘accident’ in the legislative sense is an ‘unlooked for mishap or an untoward event which is not expected or designed’; and such is the case where a heart ravaged by disease succumbs to strain or exertion arising from the doing of the master’s work, even though it be a normal incident of the service, in no sense extraordinary, and such as a sound heart could withstand. * * * The essential inguiry is whether the disabling injury or death is causally related *571to strain or exertion attendant on the doing of the master’s work. Did the accident come from disease alone, or did the employment contribute to it?”
The strain or exertion arising from the doing of the master’s work may be emotional and nervous as well as physical. Aromando v. Rubin Bros. Drug Sales Co., 47 N. J. Super. 286, 293 (App. Div. 1957), certification denied 26 N. J. 244 (1958).
The facts of the instant case are now appraised in the light of the above authorities. It is clear that in order to sustain the determination in favor of petitioner it must be concluded that the events of November 15 produced an effect upon petitioner which precipitated the heart attack.
Petitioner had held the position of superintendent of schools of Woodbury for a period of about 13 years prior to the heart attack. Before that date he had been in good health, with no manifestation of cardiac or circulatory illness. During the years 1955 and 1956 petitioner had dealt with the delicate problem of racial integration in the Wood-bury schools. Since 1955 there had been considerable agitation and controversy in the community and the press about integration. Some complained about the allegedly slow rate of integration, while others were just as bitter that it was too swift. Petitioner, referring to the early fall of 1956, testified “I felt quite tense over the situation. I had been through a year of intense pressure * * * and I seemed to be in the middle of the entire picture. It was largely my responsibility to try to reach a middle ground, try to * * * satisfy both sides.”
The Carpenter Street School presented particularly difficult problems because until September 1956, it had been a segregated school. That segregation had been ended, said petitioner, and the dinner was a dedication “to an extent” of a new unit of the school. Upon arriving at the school hall with his wife, he found the room jammed with about 200 people, many of whom did not belong to the P. T. A., which was sponsoring the dinner.
*572Petitioner testified that as he spoke at the conclusion of the dinner, he felt what he conceived to be the unfriendly attitude of some of those present. This, he said, was most discomforting and distressing to him. During his speech he began to feel quite warm, perspired freely, noticed that his voice did not appear to be carrying to those in the audience. When in addition he began to feel nauseous, he brought his speech to an abrupt close, omitting much of the end of it, and sat down. While the audience was still applauding, he felt he had to go out for air so he left the people, and, upon reaching the door, collapsed.
He was taken to a hospital where his treating physician diagnosed his illness as “arteriosclerotic heart disease and acute myocardial infarction.” This doctor testified that in his opinion there was a causal relationship between the activities of plaintiff on November 15, 1956 and the myocardial infarction which he suffered and that the heart attack occurred “from the intense emotional situation present.” Another doctor testified for petitioner to the same effect. He stated in answer to a hypothetical question: “It is my opinion that the myocardial infarction was precipitated by this chain of events.”
An architect, testifying for petitioner, stated that there had been a great deal of trouble with the Carpenter Street School heating system. A school teacher stated that the meeting room was very warm; that the heating system was in bad condition even after it had been fixed. The school music director testified that the room was “so wapn” that she had remarked “I wonder if they can’t give us a little bit of fresh air.” She also stated that she knew something was wrong with petitioner because he concluded his remarks without an appropriate ending. There was testimony that when petitioner arose to speak he “was terribly nervous and pale.”
Eespondent’s medical expert testified that in his opinion extreme or severe tension was not a factor which could cause or precipitate a coronary occlusion, and that petitioner’s *573myocardial infarction was “due to the coronary artery disease, arteriosclerotic changes of the coronary arteries and that he had narrow vessels and in this one area developed a clot and it occluded.”
Taking the totality of the testimony (and bearing in mind that the Deputy Director who heard and saw the petitioner’s witnesses found them trustworthy) petitioner has persuaded us that he was unusually tense, nervous and strained because of all the circumstances combined.
We next consider the question of causal relation. Petitioner’s doctors testified, as we have said, that the events of November 15 precipitated the myocardial infarction. One of them, in answer to a request to explain how the myocardial infarction was precipitated by the chain of events, said:
“Well, number one; this was not the usual situation in which Dr. McClain ordinarily found himself, it would have to be placed in a category of a different or unusual situation as evidenced from the history primarily that being an educator, a person in that status usually can make a speech with very little preparation. He spent a lot of time making this speech and did it because he did not want to say anything that would be antagonistic or that would create any further problems. The situation itself was a little unusual, and the prime factor in my opinion that this situation precipitated this myocardial infarction is the time relationship, the almost exact time relationship between the height of the stress and the onset of the attack.”
The opinion of appellant’s doctor that the events of November 15 did not cause the attack was based upon his stated belief that extreme or severe tension cannot cause or precipitate such an attack. He thus placed himself in that school of thought whose medical views have been rejected by our courts. See Aromando, supra, and the cases cited therein; Weisenbach, v. Borough, of New Milford, 134 N. J. L. 506, 509 (Sup. Ct. 1946).
We emphasize that causation is here the essential problem. The language of Judge Clapp in Aromando, supra, is therefore peculiarly pertinent to the facts of this case. He said (47 N. J. Super, at page 293):
*574“* * sc prior t0 this heart attack petitioner had ‘had no sickness’ (as he put it) and no history of a previous cardiac ailment. Then, in the very midst of this unusual emotional incident, he sustains an occlusion. The sequence of events — the immediacy of the attack in relation to the episode of stress — bespeaks a causal connection.”
We hold that there was a causal connection, between the emotional events of November 15 and the attack. As we have concluded that there was an unusual strain (which would have entitled petitioner to the award even under the law as it was understood prior to duba) there is no need in this opinion to consider the scope and extent of duba. Cf., 1 Larson, Workmen’s Compensation Law, 38, “Injury Prom Usual Exertion Or Exposure.”
Affirmed.